01/04/2022


               IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 19-0247


                                         DA 19-0247
                                                                           FILE3
 STATE OF MONTANA,                                                          JAN 0 if 2022
                                                                          Bowen Greenwood
                                                                        Clerk of Supreme Court
               Plaintiff and Appellee,                                     State of Montana



         v.                                                           ORDER

 ROBERT MATHEW HOLGUIN, JR.,

               Defendant and Appellant.


         Caitlin Boland Aarab, appointed counsel for Appellant Robert Mathew Holguin, Jr.,
moves to withdraw as counsel in this appeal. Counsel states that she has identified a
potentially meritorious appealable issue in Holguin's case, but Holguin has instructed her
not to appeal that issue. Instead, Holguin has requested that counsel raise other issues
which counsel believes the Montana Rules of Professional Conduct preclude her from
arguing because, in her professional opinion, these issues do not have a bona fide basis in
law and fact. Counsel further asserts that it is her understanding that the Appellate
Defender Division would decline to appoint Holguin new counsel absent an order of this
Court.
         Aarab asks to be relieved of her duty as assigned counsel under § 46-8-103(1),
MCA. As an exhibit to her motion, she provides the document she would file as the
Opening Brief in this case if Holguin so agreed, and she asks this Court to review the
document and determine whether the issue she would raise is meritorious and if not, to
deem the brief to be an Anders brief in compliance with § 46-8-103(2), MCA, and Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).
         An indigent defendant has the right to counsel on appeal. Mont. Const. Art. II, § 24;
State v. Swan, 199 Mont. 459, 467, 649 P.2d 1297, 1301-02 (1982) (citing Douglas v.
Califbrnia, 372 U.S. 353, 83 S. Ct. 814 (1963)). The situation Aarab faces, while
challenging, is not unique. In similar instances, counsel may choose to file an Anders brief
and motion to withdraw pursuant to Anders, noting their identification of a potentially
meritorious issue and the client's decision not to pursue that issue on appeal. The challenge
of such situation does not obviate appellant counsel's obligation to either file an opening
brief or an Anders brief if counsel is unable to identify any other nonfrivolous issues on
appeal. As set forth in Anders, if counsel on appeal "finds [the] case to be wholly frivolous,
after a conscientious examination of it, [counsel] should so advise the court and request
permission to withdraw." Anders, 386 U.S. at 744. This request to withdraw rnust be
"accompanied by a brief referring to anything in the record that might arguably support the
appeal." Anders, 386 U.S. at 744.
       Aarab is correct that she cannot go against Holguin's wishes regarding the
potentially meritorious issue she identified.       When counsel identifies a potentially
meritorious issue to pursue on appeal, but her client does not wish to appeal that issue,
counsel cannot proceed against the client's wishes. M. R. Pro. Cond. 1.2(a) ("a lawyer
shall abide by a client's decisions concerning the objectives of representation"); Jones v.
Barnes, 463 U.S. 745, 751, 103 S. Ct. 3308, 3312 (1983) ("the accused has the ultimate
authority to make certain fundamental decisions regarding the case, as to whether to plead
guilty, waive a jury, testify in his or her own behalf, or take an appeal" (citations omitted)).
       Aarab points out that in Jones, the United States Supreme Court explained that an
indigent defendant does not have the constitutional right to compel appointed counsel to
press nonfrivolous points requested by the client if counsel, as a matter of professional
judgment, decides not to present those points. Jones, 463 U.S. at 751, 103 S. Ct. at 3312.
However, in Jones, the defendant's appellate counsel had rejected his client's suggested
issues on appeal in order to focus on arguments counsel found more promising—a tactic
the Supreme Court looked upon favorably, commenting, "Experienced advocates since
time beyond rnemory have emphasized the importance of winnowing out weaker
arguments on appeal and focusing on one central issue if possible, or at most on a few key
issues." Jones, 463 U.S. at 751-52, 103 S. Ct. at 3313. Jones does not provide that counsel
can disregard nonfrivolous issues in favor of arguing no issues at all.

                                               2
       The Court has reviewed the brief filed by Aarab with her Motion to Withdraw and
has determined that Appellant has raised an issue this Court should address. Therefore,
       IT IS THEREFORE ORDERED that the motion to withdraw as counsel is
GRANTED.
       IT IS FURTHER ORDERED that the Clerk of Court accept the brief as Appellant's
brief on the merits, and the State shall file a response brief in due course. Further, OAD
shall review both Appellant's brief and the State's brief and determine whether to file a
reply brief.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Robert Mathew Holguin, Jr., personally.
       DATED this LA —day of January, 2022.



                                                              Chief Justice




                                                     42.•? J•tt- ___


                                            3